    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 1 of 15 PageID #:400




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MARCUS RILEY, as Independent                    )
 Administrator to the estate of CYNTHIA          )
 SUDOR, deceased,                                )
                                                 )
                        Plaintiff,               )
                                                 )
                       v.                        )    No. 18 C 4810
                                                 )
 UNITED STATES OF AMERICA,                       )    Judge Castillo
 ADVOCATE TRINITY HOSPITAL,                      )
 JACKSON PARK HOSPITAL AND                       )
 MEDICAL CENTER, RITA McGUIRE,                   )
 M.D., and NASEEM FATIMA, M.D.,                  )
                                                 )
                        Defendants.              )

                         THE UNITED STATES’ ANSWER
                   TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       The United States, by its attorney, John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, for its answer to plaintiff’s first amended complaint, states as

follows:

                                         First Defense

       The Illinois doctrine of comparative fault applies to eliminate or reduce any recovery

against the United States.

                                        Second Defense

       Plaintiff’s damages, if any, are limited to the amount set forth in the administrative claim

received by the Department of Health and Human Services on December 4, 2017.

                                         Third Defense

       Any recovery by plaintiff should be eliminated or reduced by amounts paid by insurance

and governmental health programs. 735 Ill. Comp. Stat. 5/2-1205.
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 2 of 15 PageID #:401




                                             Fourth Defense

          Any recovery by plaintiff is subject to the availability of appropriated funds. 42 U.S.C. §

233(k).

                                               Fifth Defense

          Plaintiff is not entitled to a trial by jury with regard to his counts directed against the United

States. 28 U.S.C. § 2402.

                                               Sixth Defense

          Plaintiff’s recovery for future damages, if any, should be awarded in a manner that

approximates the periodic payment provisions of the Illinois Healing Art Malpractice Act, 735

ILCS 5/2-1706 through 5/2-1718.

                                             Seventh Defense

          The United States is not liable under Count II (Respondeat Superior), nor is Dr. Ericka

Searles. Plaintiff’s exclusive remedy is under 42 U.S.C. § 233 and the Federal Tort Claims Act,

28 U.S.C. § 1346(b), 2671-2680.

                                              Eighth Defense

          Answering the specific allegations of the complaint, the defendant United States admits,

denies, or otherwise avers as follows:

                             PARTIES, JURISDICTION, AND VENUE

          1.      Complaint:      This is an action against the Defendant, United States of America,

under the Federal Tort Claims Act, (28 U.S.C.§2671, et. seq.) and 28 U.S.C §1346(b)(1), for

negligence and professional malpractice in connection with medical care provided to decedent,

Cynthia Sudor, by Erika Searles, M.D. at Advocate Trinity Hospital, Chicago, IL.

                  Response:       Admit.



                                                      2
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 3 of 15 PageID #:402




       2.      Complaint:     The claims herein are brought against the Defendant pursuant to

the Federal Tort Claims Act (28 U.S.C. § 2671, et. seq.) and 28 U.S.C §1346(b)(1), for money

damages as compensation for personal injuries caused by the Defendant’s negligence.

               Response:      Admit.

       3.      Complaint:     Plaintiff, Marcus Riley, as independent administrator to the estate

of Cynthia Sudor, has fully complied with the provisions of 28 U.S.C. § 2675 of the Federal Tort

Claims Act (“FTCA”). Standard Form 95 attached as Exhibit 1.

               Response:      Admit.

       4.      Complaint:     This suit has been timely filed, in that Plaintiff Riley timely served

notice of his claim on the Department of Health and Human Services less than sixty days from

the dismissal of civil action in the case of Marcus Riley, as Independent Administrator of the

estate of Cynthia Sudor v. Advocate Trinity Hospital, et. al. with case number 17-cv-07973, for

failure to exhaust administrative remedies pursuant to 28 U.S.C. §2679(d)(5).

               Response:      Admit.

       5.      Complaint:     Plaintiff Riley is now timely filing this Complaint pursuant to 28

U.S.C. §2401(b) after receiving the Department of Health and Human Services March 22, 2018

notice of denial of the administrative tort claim. Administrative Tort Claim Denial Letter

attached as Exhibit 2.

               Response:      Admit.

       6.      Complaint:     Plaintiff, Marcus Riley, is the duly appointed Independent

Administrator of the Estate of Cynthia Sudor (the “decedent”), having been appointed

Independent Administrator by the Probate Division of the Circuit Court of Cook County on

January 24, 2017. This action is brought by Marcus Riley in his capacity as Independent


                                                 3
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 4 of 15 PageID #:403




Administrator of the Estate of Cynthia Sudor, on behalf of the Estate and on behalf of the

survivors, Janiyah Sudor, Marcus Riley, Jr., Marquis Riley, and Makayla Sudor, the four

biological minor children of the decedent.

               Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 6; accordingly, they are denied.

       7.      Complaint:     Defendant, United States of America, is subject to suit for a death

caused by the negligent and wrongful acts and omission of the employees of the Government

while acting within the course and scope of their office or employment, under the circumstances

where the Defendant, if a private person, would be liable to the Plaintiff, pursuant to the FTCA.

               Response:      The United States admits that it is named as a defendant pursuant

to the requirements of the Federal Tort Claims Act (FCTA), 28 U.S.C. § 2671. The United

States denies the remaining allegations of paragraph 7.

       8.      Complaint:     That at all times relevant herein, Cynthia Sudor, deceased, was an

individual residing in the City of Chicago, County of Cook, State of Illinois.

               Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 8; accordingly, they are denied.

       9.      Complaint:     Defendant, United States of America, through its agency,

Department of Health and Human Services, employed Ericka Searles, M.D. at Chicago Family

Health Center who is a licensed medical doctor.

               Response:      The United States admits that at all times pertinent to this

complaint, Dr. Searles was employed by Chicago Family Health Center, a deemed entity of the

United States Public Health Service (“USPHS”) pursuant to the Federally Supported Health

Centers Assistance Acts of 1992 (“FSHCAA”), and that Dr. Searles was acting within the



                                                  4
     Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 5 of 15 PageID #:404




scope of her employment at Chicago Family Health Center while providing care and treatment

at the hospital on May 25, 2015. The United States denies the remaining allegations of paragraph

9.

       10.     Complaint:     At all times relevant to this Complaint, Ericka Searles, M.D. held

herself out to the Decedent and eligible beneficiaries, as a provider of high quality health care

services, with the expertise necessary to maintain the health and safety of patients like the

Decedent.

               Response:      The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies any remaining allegations of paragraph 10.

       11.     Complaint:     At all times relevant to this Complaint, Ericka Searles, M.D. was

employed by and/or acting on behalf of Defendant. Furthermore, the Defendant is responsible

for the negligent acts of their employees and agents under respondent superior.

               Response:      The United States admits that at all times pertinent to this

complaint, Dr. Searles was employed by Chicago Family Health Center, a deemed entity of the

USPHS pursuant to the FSHCAA, and that Dr. Searles was acting within the scope of her

employment at Chicago Family Health Center while providing care and treatment at the hospital

on May 25, 2015. The United States denies the remaining allegations of paragraph 11.

       12.     Complaint:     At all times relevant herein, Advocate Trinity Hospital is a

corporation incorporated in the state of Illinois with its principal place of business at 2320 E.

93rd Street, Chicago, Illinois, 60617.

               Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 12; accordingly, they are denied.




                                                 5
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 6 of 15 PageID #:405




       13.     Complaint:      At all times relevant herein, Jackson Park Hospital is a corporation

incorporated in the state of Illinois with its principal place of business at 7531 S. Stony Island

Ave., Chicago, IL, 60649.

               Response:       The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 13; accordingly, they are denied.

       14.     Complaint:      At all times relevant herein, Rita McGuire, M.D. is a resident and

citizen of the state of Illinois and was at all times mentioned herein a licensed medical doctor

engaged on staff as an actual and/or apparent agent at Jackson Park Hospital and Medical Center,

City of Chicago, County of Cook, State of Illinois.

               Response:       The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 14; accordingly, they are denied.

       15.     Complaint:      That defendant, Naseem Fatima, M.D., upon information and

belief, is a resident and citizen of the state of California and was at all times mentioned herein a

licensed medical doctor engaged on staff as an actual and/or apparent agent at Jackson Park

Hospital and Medical Center, City of Chicago, County of Cook, State of Illinois.

               Response:       The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 15; accordingly, they are denied.

       16.     Complaint:      Jurisdiction is proper under 28 U.S.C. §1346(b)(1) and 28 U.S.C.

1441(a).

               Response:       The United States admits that jurisdiction is conferred upon this

court pursuant to 42 U.S.C. § 233, the Federal Tort Claims Act (FTCA), 28 USC §1346(b),

and 28 U.S.C. § 1367(a).




                                                  6
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 7 of 15 PageID #:406




        17.     Complaint:       Venue is proper under 28 U.S.C. §1402(b) in that all, or a

substantial part of the acts and omissions forming the basis of these claims occurred in the

Northern District of Illinois.

                Response:        The United States admits that venue is proper pursuant to 28

U.S.C. § 1402(b).

                                   FACTUAL ALLEGATIONS

        18.     Complaint:       That on or about May 25, 2015, and at all times relevant thereafter,

the decedent presented herself to Advocate Trinity Hospital (“Advocate”) in Chicago, IL for

medical care and treatment. While undergoing treatment at Advocate, decedent was under the

care and treatment of ERICKA SEARLES, M.D., a licensed physician and employee of

Defendant, United States of America.

                Response:        The United States admits that on or about May 25, 2015, Sudor

went to Advocate Trinity Hospital for medical care and treatment. The United States admits that

Dr. Searles provided medical care and treatment to Sudor on or about May 25, 2015. The United

States admits that Dr. Searles was a licensed physician and was employed by Chicago Family

Health Center, a deemed entity of the USPHS pursuant to FSHCAA, and that Dr. Searles was

acting within the scope of her employment at Chicago Family Health Center while providing

care and treatment at the Hospital on May 25, 2015. The United States denies the remaining

allegations of paragraph 18.

        19.     Complaint:       That on that date, Decedent, presented with signs and symptoms

of a probable urinary tract infection; including, vaginal bleeding, trace leukocyte esterase, and

few bacteria on urinalysis.

                Response:        Deny.



                                                   7
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 8 of 15 PageID #:407




        20.        Complaint:   That on that date, Defendant’s employee, ERICKA SEARLES,

M.D., failed to order additional tests including but not limited to a urine culture, failed to treat

the urinary tract infection with, but not limited to, antibiotics, and discharged Cynthia Sudor

from Advocate Trinity Hospital despite her exhibiting obvious signs and symptoms of urinary

tract infection.

                   Response:    Deny.

        21.        Complaint:   That then on May 30, 2015, the decedent presented herself to

Jackson Park Hospital for medical care and treatment. While undergoing treatment at Jackson

Park Hospital, Decedent was under the care and treatment, upon information and belief, of Rita

McGuire, M.D. and Naseem Fatima, M.D., licensed physicians and employees of Jackson Park

Hospital.

                   Response:     The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 21; accordingly, they are denied.

        22.        Complaint:   That on that date, Jackson Park Hospital, by and through its

employees Drs. McGuire and Fatima, failed to order additional tests including but not limited to

a urine culture, failed to treat the urinary tract infection with, but not limited to, antibiotics, and

discharged Cynthia Sudor from Advocate Trinity Hospital despite her exhibiting obvious signs

and symptoms of urinary tract infection.

                   Response:    The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 22; accordingly, they are denied.

        23.        Complaint:   That then on May 31, 2015, Decedent presented again to Advocate

Trinity Hospital with fevers, chills, severe right low back pain and rapidly decompensated and




                                                    8
    Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 9 of 15 PageID #:408




was placed in the Intensive Care Unit with Acute Respiratory Distress Syndrome (ARDS) and

E. coli pyelonephritis as a result of the undiagnosed and untreated urinary tract infection.

                Response:       Deny.

         24.    Complaint:      Decedent continued to decompensate and on June 9, 2015, she

was emergently transferred to Advocate Christ Medical Center in Oak Lawn, Illinois in

cardiogenic shock and was placed on extracorporeal membrane oxygenation (ECMO) support.

                Response:       The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 24; accordingly, they are denied.

         25.    Complaint:      Cynthia Sudor died on July 6, 2015.

                Response:       Admit.

                             COUNT I: WRONGFUL DEATH
                        AGAINST THE UNITED STATES OF AMERICA

         26.    Complaint:      Plaintiff realleges and reincorporates each and every allegation

above as if fully set forth herein.

                Response:       The United States reasserts and reincorporates its responses to

paragraphs 1-25 of this complaint as if fully set forth herein.

         27.    Complaint:      That on or about May 25, 2015, Defendant, USA, had a duty to

provide ordinary care, and to exercise that standard and degree of care and skill required of heath

care providers, consistent with the expertise that the Defendant presented to the community at

large.

                Response:       The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies any remaining allegations of paragraph 27.

         28.    Complaint:      At all times relevant to this Complaint, the USA had a duty to hire

competent operators, administrators, employees, agents and staff in order to meet its standards

                                                  9
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 10 of 15 PageID #:409




of quality of care of its patients, including Decedent. The Defendant knew, or should have

known, that the medical staff of the facility was not properly trained, and/or supervised, in a

manner necessary to provide a level of care for Decedent that met all applicable legal

requirements; that demonstrated the standard and degree of care and skill required of competent

health care providers; and was consistent with the expertise that the Defendant presented to the

community at large.

               Response:       The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies the remaining allegations of paragraph 28.

         29.   Complaint:      Defendant’s employee, ERICKA SEARLES, M.D., owed a duty

to CYNTHIA SUDOR to possess and apply the knowledge and use the skill and care ordinarily

used by reasonably well qualified medical doctors practicing in the same or similar localities

under the circumstances similar to the facts relevant herein.

               Response:       The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies the remaining allegations of paragraph 29.

         29. [sic] Complaint: The Defendant breached its duty by negligently hiring

incompetent, inexperienced and/or unqualified operators, administrators, employees, agents and

staff.

               Response:       Deny.

         30.   Complaint:      The Defendant had a duty to retain only competent and adequately

trained operators, administrators, employees, agents and staff in order to meets it standards of

quality of care of its patients, including Decedent.

               Response:       The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies the remaining allegations of paragraph 30.



                                                 10
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 11 of 15 PageID #:410




         31.    Complaint:     That Defendant breached its duty by negligently retaining

incompetent, inexperienced, unqualified and/or inadequately trained operators, administrators,

employees, agents and staff.

                Response:      Deny.

         32.    Complaint:     As a direct and proximate result of Defendant’s negligence,

Cynthia Sudor died on July 6, 2015.

                Response:      Deny.

         33.    Complaint:     Decedent, CYNTHIA SUDOR, left surviving as her next of kin

four biological minor children, Janiyah Sudor, Marcus Riley, Jr., Marquis Riley, and Makayla

Sudor.

                Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 33; accordingly, they are denied.

         34.    Complaint:     As a direct and proximate result of the death of Cynthia Sudor, the

Decedent’s aforesaid next of kin suffered great losses of personal and pecuniary nature,

including the loss of companionship and society of the Decedent.

                Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 34; accordingly, they are denied.

         35.    Complaint:     The acts and/or omission set forth above would constitute a claim

under the law of the State of Illinois; specifically, the Illinois Wrongful Death Act, 740 ILCS

180/1 et seq.

                Response:      Deny.

         36.    Complaint:     The Defendant is liable pursuant to the 28 U.S.C. 1346(b)(1).

                Response:      Deny.



                                                 11
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 12 of 15 PageID #:411




              COUNT II: VICARIOUS LIABILITY, RESPONDEAT
        SUPERIOR: WRONGFUL DEATH AGAINST ERICKA SEARLES, M.D.

        37.     Complaint:      Plaintiff realleges and reincorporates each and every allegation

above as if fully set forth herein.

                Response:       The United States reasserts and reincorporates its responses to

paragraphs 1-36 of this complaint as if fully set forth herein.

        38.     Complaint:      At all times relevant to this case, the directors, officers, operators,

administrators, employees, agents, staff were employed by and/or acting on behalf of the

Defendant.

                Response:       Deny.

        39.     Complaint:      At all times to this Complaint, the directors, officers, operators,

administrators, employees, agents, staff acted within their respective capacities and scopes of

employment for the Defendant.

                Response:       Deny.

        40.     Complaint:      The directors, officers, operators, administrators, employees,

agents, and staff; including, but not limited to, ERICKA SEARLES, M.D., negligently and/or

recklessly, direct and proximately caused the death of Cynthia Sudor, including both acts of

omission and acts of commission.

                Response:       Deny.

        41.     Complaint:      Defendant’s employee, ERICKA SEARLES, M.D., owed a duty to

CYNTHIA SUDOR to possess and apply the knowledge and use the skill and care ordinarily used

by reasonably well qualified medical doctors practicing in the same or similar localities under the

circumstances similar to the facts relevant herein.




                                                   12
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 13 of 15 PageID #:412




               Response:       The United States admits that Dr. Searles was required to comply

with all applicable law. The United States denies the remaining allegations of paragraph 41.

       42.     Complaint:      Specifically, that despite the aforesaid duty, Defendant’s employee,

ERICKA SEARLES, M.D., carelessly and negligently provided medical care to the deceased in

one or more of the following ways:

               a.      Failed to appreciate signs and symptoms of a probable urinary tract
                       infection; including, vaginal bleeding, trace leukocyte esterase and few
                       bacteria on urinalysis;

               b.      Failed to order additional tests including but not limited to a urine culture;

               c.      Failed to treat the urinary tract infection with, but not limited to, antibiotics;

               d.      Discharged Cynthia Sudor despite her exhibiting obvious signs and
                       symptoms of urinary tract infection.

               Response:       Deny.

       43.     Complaint:      As a direct and proximate result of one or more of the

aforementioned reckless or negligence acts and omissions of Defendant’s employee, ERICKA

SEARLES, M.D, CYNTHIA SUDOR died on July 6, 2015.

               Response:       Deny.

       44.     Complaint:      Decedent, CYNTHIA SUDOR, left surviving as her next of kin four

biological minor children, Janiyah Sudor, Marcus Riley, Jr., Marquis Riley, and Makayla Sudor.

               Response:       The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 44; accordingly, they are denied.

       45.     Complaint:      As a direct and proximate result of the death of Cynthia Sudor, the

Decedent’s aforesaid next of kin suffered great losses of personal and pecuniary nature, including

the loss of companionship and society of the decedent.




                                                  13
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 14 of 15 PageID #:413




                 Response:      The United States lacks knowledge or information sufficient to

form a belief about the truth of the allegations of paragraph 45; accordingly, they are denied.

          46.    Complaint:     The acts and/or omission set forth above would constitute a claim

under the law of the State of Illinois; specifically, the Illinois Wrongful Death Act, 740 ILCS 180/1

et seq.

                 Response:      Deny.

          47.    Complaint:     The Defendant is liable pursuant to 28 U.S.C. 1346(b)(1).

                 Response:      Deny.

 COUNT III: WRONGFUL DEATH AGAINST ADVOCATE TRINITY HOSPITAL BY
                   AND THROUGH ITS EMPLOYEES

          Count III is not directed to the United States, thus no response from the United States is

required.

            COUNT IV: WRONGFUL DEATH AGAINST RITA MCGUIRE, M.D.

          Count IV is not directed to the United States, thus no response from the United States is

required.

            COUNT V: WRONGFUL DEATH AGAINST NASEEM FATIMA, M.D.

          Count V is not directed to the United States, thus no response from the United States is

required.

   COUNT VI: WRONGFUL DEATH AGAINST JACKSON PARK HOSPITAL AND
          MEDICAL CENTER BY AND THROUGH ITS EMPLOYEES

          Count VI is not directed to the United States, thus no response from the United States is

required.

                                COUNT VII: SURVIVAL ACTION

          84.    Complaint:     Plaintiff realleges and reincorporates each and every allegation

above as if fully alleged herein.

                                                  14
   Case: 1:18-cv-04810 Document #: 42 Filed: 02/26/19 Page 15 of 15 PageID #:414




                Response:       The United States reasserts and reincorporates its responses above

as if fully set forth herein.

        85.     Complaint:      That as a direct and proximate result of one or more of the aforesaid

acts or omissions of all of Defendants as stated in Counts I, II, and III, IV, V, and VI, decedent

CYNTHIA SUDOR did suffer serious injuries of a personal and pecuniary nature, including, but

not limited to, great pain and suffering before her death, subjecting Defendants to liability pursuant

to The Illinois Survival Act, 755 ILCS 5/27-6.

                Response:       Deny.


        WHEREFORE, the United States requests that this case be dismissed with costs and that

the court award it such further relief as may be appropriate.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                               By: s/ Megan E. Donohue
                                                  MEGAN E. DONOHUE
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 353-1877
                                                  megan.donohue@usdoj.gov




                                                 15
